 K-D MANUFACTURING COMPANY57K-D Manufacturing CompanyandAllied IndustrialWorkersof America,AFL-CIO,Local No. 487.Case 16-CA-2873TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJanuary 9, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 11, 1967, Trial Examiner JamesR.Webster issued his Decision in the above-entitled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions2 of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that Respondent, K-DManufacturing Company, Waco, Texas, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as so modified:In 1(e) of the Order, delete "In any like or relatedmanner ..." and substitute therefor "In any othermanner ...."'The Boarddoes not adopt the Trial Examiner's inference thatRespondent would have executed a written agreement with the Unionprovided it contained certain provisions.This inference is contrary to hisfinding,which is supported by substantial evidence,that Respondent didnot bargain in good faith with the Union.Further,the Board does not adopt the Trial Examiner's finding thatRespondent granted wage increases to its employees in February 1967without utilizing the collective-bargaining process.The evidence is thatthe Union agreed to these wage increases.2The TrialExaminer inadvertently recommended a narrow form ofcease-and-desist order in paragraph 1(e) of his Recommended Order whilehe used a broad form order in the fourth paragraphof the Notice To AllEmployeesDue to the nature of Respondent's violations, the Boardmodifies the Recommended Order to correspond with the NoticeJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Waco, Texas, on April26 and 27, 1967, on a complaint of the General Counseland answer of K-D Manufacturing Company, hereincalled Respondent. The complaint was issued on Februa-ry 17, 1967, on charges filed January 10 and 11, 1967.The complaint alleges that Respondent refused to bargaincollectively with the Union, made unilateral changes inworking conditions, promulgated a broad no-solicitationrule, and illegally threatened employees, thereby violatingSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, herein called the Act.The General Counsel and Respondent have filed briefsherein and they have been carefully considered. Upon theentire record and my observation of the witnesses, Ihereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation with its principal of-fice and place of business in Waco, Texas, where it is en-gaged in the manufacture of industrial material-handlingequipment. During the past 12 months, Respondent hasmanufactured, sold, and distributed products valued inexcess of $100,000, of which products valued in excessof $50,000 were shipped from Respondent's Waco plantdirectly to States of the United States other than the Stateof Texas.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Allied Industrial Workers of America, AFL-CIO,Local No. 487, herein called the Union, is a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether Respondent's failure to give Christmasgifts to employees in the bargaining unit in December1966 constituted a change of its Christmas policy or prac-tice, and whether the giving of Christmas gifts by Re-spondent constitutes a condition of employment andtherefore a subject of collective bargaining.2.Whether on or about September 23, 1966, M. M.Key, Jr., executive vice president of Respondent, promul-gated a broad no-solicitation rule, and whether he, at thattime, threatened discharge for any union activity in viola-tion of said rule.3.Whether on or about November 16, 1966, VicePresidentKey stated to employees that negotiationswould be futile if the Union won the impending election.4.Whether Respondent has bargained in good faithwith the Union.B.Prefactory StatementIn September 1966, the Union began organizing theemployees in Respondent'sWaco plant. Earlier in the169 NLRB No. 10 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear Respondent had moved its plant from Cleburne,Texas, to Waco, Texas. On or about November 17, 1966,a majority of the employeesin anappropriate unit, by asecret-ballot election conduct by the Board, designatedand selected the Union as their bargaining representative.On November 28, 1966, the Union was certified as theexclusive bargaining representative of the employees insaid bargaining unit, and at all times since that date theUnion has been the representative for the purposes ofcollective bargaining of the employees in the followingunit:All production and maintenance employees atRespondent's Waco, Texas, plant, including shippingand receiving employees, but excluding office cleri-cal employees,draftsmen,professional employees,guards, and supervisors as defined in the Act.C.TheBroad No-Solicitation RuleWhen Respondent first learned of the union activitiesof its employees in September 1966, Vice President Keyspoke to an assembly of the employees on the matter. Hetold them that he had received a letter from the Union tothe effect that the employees wanted it to represent them;that he could not see why they wanteda unionand that ifthey had come to him they probably could have worked1Respondent contends that, in connection with umon activities andrepresentation of the employees in prior years by another umon,a no-sol-icitation rule prohibiting solicitation on company time only was promul-gated in 1964, and that in September 1966 Key restated the rule. Key de-nied that he prohibited solicitation"on company property"or that anydisciplinary action was threatened,but his testimony on this point isequivocal,and in a number of instances elicited by leading questions byhis counsel,whereas that of the two employees who testified on this pointis unequivocal Key's testimony is as follows:A ... and I reacquainted them with the no-solicitation rule oncompany time.Q. Is this the same rule you referred to in your previoustestimony?A. Yes.Q You communicated it to them orally in a speech?A. Yes.Q.What else?A. As I previously testified, I think, that I referred to the unioncards.Q.You say you think you referred to the union cards" You don'tknow whether you did?A That point about theunion cards,I am hazy, there had beensome question about union cards, and, as I believe I testified a whileago, I referred,I suggested that if they wanted to sign union cards,that was fine,but that they didn'thave to, and in my opinion theywould be better off to wait and find out something about the facts ofunionism.Q I believe your testimony was, "You shouldn't sign more addi-tional cards,"isn't that what you told them?A. I would say I could have said that.I don't recall the exact lan-guage of itQ.How marry times did you mention the union cards?A. Once.Q. Just once"A. (No response.)Q.Now,what did you tell the employees about what would hap-pen if they violated that no-solicitation rule?the matter out; that he knew the working conditions in theold building which they were then occupying were prettybad but that they would soon be moving to a new buildingand working conditions there would be better. On thematter of union-authorization cards, he told them theywould be better off to wait and find out something aboutunionism and that he would bring someone in to tell themwhat unionism was all about; that he wanted to get onething straight with them and that was that there would beno signing of union cards or talking union on companytime or company property; that, if he caught anyonedoing it, he would automatically be fired. iSince the only rule or policy on solicitation that hasbeen made known to Respondent's employees in Waco isthat stated by Key in his speech in September 1966, I findthat his statement of a broad no-solicitation rule on thatoccasion, with penalty of discharge for its violation, con-stitutes a violation of Section 8(a)(1) of the Act.D.Vice President Key's Speech on November 16,1966On November 16, 1966, the day before the representa-tion election, Vice President Key again spoke to an as-sembly of employees. Respondent's attorney, John Price,also spoke on this occasion. Their talks and most of thequestion-and-answer part of the proceedings that fol-A. I did not say what the disciplinary action would be.Q And did you give that rule to the employees and say you onlymentioned work time and didn't mention company property"A. That's correct.Q. Is that rulecomplete as it stands?A. To me,it's complete.It's our rule.Q. It tells the employees that they can't solicit on work time?A. That's right.Q It doesn't tell them where they can sohcit? Don't they have aright to solicit?A. On theirtime, it's fine with me.Q. Suppose they want to do it at the plant on their time?A. That's fine; lunch,break, that's fineQ.Did you tell them that?A.No, I told them what the rule was.Q.You didn't tell them anything that would happen to them if theydid violate that rule9A. I did notQ. Prior to making that speech at 5th and Mary, did you consultyour attorney?A Yes.Q What did you consult him about?I am not asking what he said,but what about?A I counseled with him on what action I should take in view ofthe letter I had received.Q Was the rule concerned in that discussion?A Yes.Q.Was the company rule -A Yes.Q Was there any change in the rule as a result of that consulta-tion?A No.Q.All right, sirNow, on the day - when was it before you madethis speech that you consulted with the attorney, if you recalhA The day? Itseems tome either the day of the speech or the daybefore the speech I consulted with my attorney. K-D MANUFACTURING COMPANYlowed were recorded by Respondent on a portable taperecorder. The employees were advised of the recording.2Attorney Price spoke first and, among other things, heexplained the provisions of the Act relative to collectivebargaining and the rights of the employees. He stated:It [Respondent] can conduct its business in a soundbusinesslike manner; it does not have to agree tochange its operations or give the employees anythingjust because they have a union speaking for them.The obligation to bargain simply requires the Com-pany to keep an open mind, to listen to the em-ployees' representative, consider what is said, backup any refusal with reasonable argument, make what-ever counterproposals sound business would dictate,or otherwise try to reach an agreement if possible.Our point here is, certainly, commonly acceptedideas about union are simply not true. A commonmisconception is that if a union represents the em-ployees, the Company must automatically give theUnion something or that in bargaining the Union canapply some force to make the Company dosomething other than what good business judgmentdictates; put another way, many employees believethey can get more through having a union bargain forthem than the Company would give them without aunion. Such beliefs are simply not true.. . . The merefact the Union is doing the bargaining does nottrigger any obligation for a company to change itsmethod of operation nor does the fact a union doesthe bargaining mean that the Company would givethe employees something it would not otherwisegive.On the matter of a strike, Attorney Price told the em-ployees:IthinkBackinger [Union Representative BertBackinger] is going to lead you along the primrosepath just like he had led many other guys. I think heisgoing to. He's going to have you, either havingsome of your fellow workers or you, going on strike.... Whether you don't is entirely up to you; we havenothing to say about it. But, we want you to knowahead of time that if there is a strike here - every manhere has an individual right to either go or not - weare going to have a place open and operating for thiswork to be carried on. We're going to serve ourcustomers. We hope you guys will come in to work,but if you don't we'll just have to get someone thatwill, just like you would if you were running theCompany.The employees were assured by Price that they had alegal right to have the Union represent them and that, ifthey wanted the Union to represent them, they could votefor it at the representation election. All employees wereencouraged to vote and were told that the election wouldbe by secret ballot.During Key's talk, Attorney Price added:Mr. Key has set wages in this shop in accordancewith what he thought was good business judgment.He's going to set wages in the future in accordance2Respondent introduced in evidence the tape recording containing thetalksmade by Attorney Price and Vice President Key to the employeeson November 16, 1966, and discussion that followed. The official re-porter transcribed Key's talk on pp 453 through 465 of the transcript ofrecord, but encountered difficulty in the transcription as his talkdeveloped into a discussion or question-and-answer proceedings. The talkby Attorney Price is on one side of the tape and Key's talk and the general59with what he thinks is good business judgment. He'snot going to set them because you are for or againstthe Union.Having the Union is not going to change his mindabout whether it's good business judgment or not.Now, second thing I want you to understand,if you have a Union, he [Respondent] can only telltheUnion exactly the same thing I am telling younow. That is all. Business judgment will have to setwages.Regarding an impending increase in wages to complywith Federal minimum wage laws, Attorney Price toldemployees:... Say a Union representative, Mr. Backinger, isgoing to make all the claim for the raises. But thetruth of the matter is, he couldn't keep wages downif he wanted to, and Backinger couldn't raise them ornot raise them. The one factor that is going to affectthe raise in wages here is the Law of the UnitedStates.On the same day as the talks by Attorney Price andKey, Respondent posted at the plant material on thematter of union representation which included the follow-ing:We do not say voting for the union is futile becausewe don't know what you expect from it. If you fullyunderstand what the union can do and what it cannotdo and you vote fcr it expecting no more or no less,then obviously, voting for it would not be futile. Ourpoint in what we have said is that you should not bemisled in what to expect. We can tell you veryfrankly what to expect from the Company. We aregoing to do as we have always done - run the com-pany using sound business judgment as our guide inmaking each decision on what we have before us atthe time the decision must be made. Having a unionrepresent the employees will not change thisprocedure.We will fulfill our obligation under thelaw- no more, no less.Regarding the matter of a strike, Key told employees:Iknow that Bert, [Union Representative BertBackinger] or that any Union, I, I feel like are goingto ask you to strike. I know they're telling youthey're not. But if you just stop and think about it, Idon't know what you got but a strike - and you gotthat right now. Hell, you can walk out right now inmass. Hit that clock and go, hell, hit it and- Don't hitthe clock and go -just go, if it's such a great deal.I just, I know that to run this business, we've gotto compete with other businesses in this area thatwork you type of people. We've got to have the em-ployees, and we've got to belly up to the bar and payfor it. And I feel like we're doing it. If we're not, andif there's such a damn much better job across thestreet, man, I'd hit it. I wouldn't wait for Bert to takeme, I'd hit it now.discussion is on the other side of the tape The Testimony of employeesAustin and Shivers as to statements made by Respondent on this occasionis strikingly similar to that on the recording, except that they attribute toKey some of the statements made by Price The proceedings wererecorded on a portable, battery-operated Norelco 150 tape recorder withtape cartridge. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.The Christmas GiftsFor many years, at least since 1953, Respondent hasgiven Christmas gifts to employees in December of eachyear. The gifts have been baskets of fruit, hams, or tur-keys, and in two instances cash bonuses were given.Also, gifts have been given each year to certaincustomers of Respondent. In 1962, Respondent incurreda financial loss and its board of directors adopted a policyrelative to Christmas gifts as follows:Also the question of gifts to Employees andcustomers was raised by M. M. Key, Jr. He desiredsome direction in regard to Company gifts to em-ployees and customers at Christmas time. It wasagreed by all concerned that such gifts were to beconsidered principally matters of a personal nature,with business considerations of minor nature. It wasagreed that the officers should establish the amountof money to be spent for these type gifts and that thismoney should be distributed according to the per-sonal feelings of the officers in conjunction with theholiday spirit as it might exist each year. These giftsare to be considered gifts in the strict Bence [sic] ofthe word and are not to be considered, in the case ofcustomers, as goodwill offerings for obtaining busi-ness nor in the case of employees, wages or moneyearned for work performed. It is decided in this re-gard, not to give money to either employees orcustomers.In that year Christmas gifts were given to at least some ofthe employees.In 1966, the Company incurred a financial loss of ap-proximately $50,000; this was due partly to a fire that oc-curred in its plant which, at that time, was located inCleburne, Texas. Christmas gifts were given to all super-visory personnel and all office employees, and to selectcustomers of Respondent, but no gifts were given to anyof the employees in the collective-bargaining unit.Respondent contends that Christmas gifts are personalgifts and are not a part of wages or a condition of employ-ment, and were not given in 1966 pursuant to Respond-ent's policy that gifts would be given when conditionswarrant it, and that in 1966 a sizable financial loss oc-curred, During the year Respondent had moved its plantfrom Cleburne, Texas, to Waco, Texas, and all em-ployees, with the exception of one, were new and hadworked for Respondent less than 1 year; and, as a secondshift was started in November 1966, about one-third ofthe employees had worked less than 2 months byDecember 25.On December 22, 1966, Key posted the followingnotice to employees:In response to the request of 26 employees that thework hours be changed on Friday, December 23,1966, I have been advised, by my attorney, that sucha change, in response to the request of the em-ployees, would be a violation of the law. Therefore,the hours of work on Friday will be the normalscheduled hours.F.The Bargaining NegotiationsOn November 28, 1966, the Union requested, byletter, a list of employees in the bargaining unit, theiroriginal hiring dates and rates of pay, and a list of allfringe benefits. By letter dated December 9, 1966, theUnion repeated its request for the information set forth inits letter of November 28. By letter dated December 13,1966, Attorney John Price forwarded to the Union a listof job classifications with wage rates and names of em-ployees in each classification, and a document coveringvacations, holidays, and other employee benefits. Pricesuggested that, if the union bargaining committee is to becomposed of five employees, the negotiations be con-ducted after worktime, or he agreed to negotiate duringworktime if it were composed of no more than two em-ployees. He also stated that he did not wish to negotiatewith the committee alone without Union RepresentativeBackinger present.By letter dated December 16, Backinger advised Pricethat it was agreeable with the Union to negotiate afterwork hours. He also requested that Respondent negotiatewith the union employee committee on occasions whenand if it became impossible for him to be present. Byletter dated December 19, Price advised Backinger thathe would negotiate with either Backinger or any otherperson or with the union employee committee alone ifdesired.By letter dated January 3, 1967, Price wrote Backingerthat Respondent proposed to take its annual inventory onSaturday, Sunday, and possibly Monday, January 7, 8,and 9, 1967. A list of employees scheduled for the inven-tory - six different employees for each day - was en-closed.He also advised that Respondent proposed tochange the workweek from 58 hours to 50 hours. Pricesuggested that, in the event the Union wished to consultwith the Company concerning either of these matters, hewould be available for a meeting on Friday, January 6,1967. The Union requested negotiations on the plan fortaking inventory and on the reduction of hours of work.A meeting was held on January 6, 1967, in Waco, Tex-as, at the Viking Motel with Attorney Norman Bennett,an associate of John Price, representing Respondent andBackinger, and an employee committee representing theUnion. At the meeting Backinger asked Bennett thereason for the change in Respondent's past practice intaking inventory. In the past the entire work force hadworked on inventory and, when inventory wascompleted, they continued with their normal duties.Under the new plan for taking inventory, many em-ployees would lose work and wages, since Respondent'sapproximately 30 employees were working 58 hours aweek. Backinger also inquired about the reason for thereduction of overtime hours. The Union proposed thatthe method of taking inventory remain as it had been inthe past, and that the hours remain the same.Bennett stated that he did not know the past practice oninventories and would need to call Vice President Key atthe plant on this matter. Bennett made a telephone call toKey and reported back to the Union that the Companywas not willing to go along with the past practice of takinginventory and that they wanted to continue to cut thehours. Bennett explained that the men selected for the in-ventory were selected on the basis of seniority with theexception of one man, Sanders. Respondent was of theopinion that Sanders, because of his age, would not be asqualified for inventory as other employees and he was notincluded on this worklist, although he was one of thesenior employees.Backinger then suggested that Respondent take inven-tory by using 15 of its employees on Saturday, January 7,and 15 on Sunday, January 8. Also, the Union stated thatcertain of the employees Respondent had scheduled towork on Sunday, January 8, did not wish to work on that K-D MANUFACTURING COMPANYday for religious reasons, but Bennett insisted that theschedule be adhered to. Regarding the reduction of hoursfrom 58 to 50, Bennett stated that customer demands atthat time did not require that Respondent's employeeswork 58 hours. Members on the union bargaining com-mittee stated that Respondent had a backlog of orders.Bennett stated that he would consider their argument.After the intermission or break during negotiations, andafter his telephone conversation with Key, he reportedthat Respondent did not consider its backlog of ordersenough to require 58 hours of work a week. Backingerstated that he understood that, if production needsrequired Respondent to work 60 hours, it would work 60hours, and, if it required 50 hours of work, it would work50 hours.The meeting ended without any change of position byRespondent on the matter of inventory or on the reduc-tion of hours. Backinger recognized that productionneeds govern the amount of overtime hours worked eachweek, but was opposed to a reduction pending furthernegotiations on the matter. He continued to request thatall employees share in the inventory work.The inventory was conducted in accordance with theschedule proposed by Respondent, and on January 7,1967, the employees were notified that effective Monday,January 9, 1967, their hours of work would be reduced to50 hours per week.By letter dated January 9, 1967, Backinger forwardedto Price a copy of the Union's contract proposal, andmeeting dates were suggested. On January 17, havingreceived no reply, Backinger wrote Price again regardinga meeting date. On January 23, having received no reply,he called Price's office and talked with Norman Bennett,and a meeting date of January 30 was agreed upon.A meeting was held in Waco, Texas, on January 30,1967. This meeting was devoted primarily to a review ofthe Union's contract proposals and a discussion of theseproposals.At this meeting, Bennett informed the unionnegotiator that to conform to the new Federal minimumwage law requiring a minimum wage of $1.40 per hour, ef-fective February 1, 1967, the minimum wages of Re-spondent's laborers would be raised 10 cents per hourto the $1.40 minimum rate, and, in order to retain theexisting differential between jobs, Respondent proposedto raise wages of all classifications 10 cents per hour,effective the first pay period after February 1, 1967. TheUnion accepted these increases with the understandingthat it would not preclude further bargaining on wages.At this meeting the Union explained proposals 1 through9 of its contract. The meeting lasted approximately 3hours. The next meeting was scheduled for February 11.At the meeting of February 11, the parties continuedto discuss the Union's proposals. After this was con-cluded, Backinger requested Bennett to bring a contractproposal to the next meeting. The next meeting was setfor February 21.At the meeting of February 21, agreement was reachedon article I entitled "Mutual Recognition of Rights" ex-cept that, at the suggestion of Respondent, the title of thissectionwas changed to "Purpose." Agreement wasreached on article'II entitled "Recognition," the partiesagreeing to word this section in accordance with theBoard's certification of the Union. Backinger askedBennett if he had brought a contract proposal, andBennett replied that he had not as he still had somequestions,At this, meeting Bennett proposed that thehours of the employees be reduced again from 50 to 4061per week effective March 1, 1967. Bennett explained thatproduction needs did not demand that they work 50 hoursa week. Backinger requested a list of new employeeshired and a list of those that had quit. Bennett agreed tobring in counterproposals at the next meeting to some ofthe contract provisions.On February 24, 1967, Backinger wrote Bennettrequesting that the reduction in hours not be put in effectuntil the Union had an opportunity to review the follow-ing records to be furnished by Respondent: (1) purchas-ing orders, shipping and receiving records, and any othernecessary records to enable the Union intelligently todeterminewhetherRespondent's contention on thereduction of hours is correct or incorrect; (2) the names,classification, dates of hire, rates of pay on date of hire,and present rates of pay of all employees currently on thepayroll.The next meeting was held on February 27, and at thismeeting Bennett furnished the information requested con-cerningemployees.As to the remaining recordsrequested, Bennett handed to Backinger a written ex-planation of Respondent's position setting forth that itsproposed change of hours from 50 to 40 per week wasbased on: (1) customer demands and production needs,and (2) the inefficiency of operating on an overtime basispaying premium rates. He denied that customer demandsand production needs had decreased, and stated that thesecond reason stated isthereason for the reduction inhours. Bennett set forth in his written explanation thatRespondent did not see how the information requested bythe Union for the purchase orders, shipping and receivingrecords, etc., was necessary for intelligent bargaining inview of Respondent's position that overtime hours werecut because of the inefficiency of operating on an over-time basis. He stated that Respondent would not makethis information available to the Union unless it coulddemonstrate that such information is necessary to enablethe Union to bargain intelligently.At this meeting Respondent submitted a counter-proposal on 13 contract sections. One listed 27 reasonsfor discharge. Another provided that, on assignment toavailable work, the most qualified employee would beselected.Another provided for a grievance procedure ofthree steps - first to the plant superintendent, then toVice President M. M. Key, Jr., and then to President M.M. Key, Sr., with each step to be taken within 48 hoursand to be in writing. No provision for union participationwas made. Later in negotiations Respondent revised eachof these three proposals.In view of Respondent's intention to reduce hours,Backinger suggested an interim wage increase be given tooffset the reduction in hours until such time as the partiescould get a contract negotiated. Bennett stated that he didnot think the Company would increase its cost and that hewould give the Union an answer in writing.The proposed reduction of hours from 50 to 40 perweek was not put into effect on March 1, since bargaininghad not been completed on this item; the Company hadnot at that time furnished the Union with all informationrequested.The next meeting was held on March 8, 1967. At thismeeting Respondent showed to Backinger informationrequested on the matter of orders and subcontracting. Co-pies of these records were not furnished to the Union, andthe identity of subcontractors was concealed,' Respond-ent agreed that, if the Union did not believe the informa-tion to be correct, an impartial third party could verify it.Backinger was still opposed to a reduction of hours and 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso requested an interim increase. Bennett explained that"we didn't want to increase our cost at this time."Backinger asked Bennett if he would even consider an in-crease. Bennett replied, "Sure, I will. You make it soundlike we haven't considered it before. We have been con-sidering it ever since you first proposed it way back when,and we are considering [it] now. But on the basis of ourconsideration of it, we don't want to, at this time, increaseour cost." At the end of the discussion, Bennett stated,"Mr. Backinger, it looks like we have a deadlock here,doesn't it?" He asked Backinger what he proposed thatthey do. One of the committee members stated thatRespondent should let them work 4 days a week so thatthey could get other jobs. Bennett rejected this proposaland stated that it would not produce the most efficientand effective work force. He asked then if there wasanything else. There was no reply. He stated, "Well,since we are deadlocked, we are going to go ahead andput the reduction of hours in effect anyway."At this meeting Bennett handed to Backinger a docu-ment entitled "Cost Items." On this document there waslisted the articles and sections in the Union's contractproposal which Respondent regarded as cost items, andRespondent's position on these was that "the companywill not agree to increase the cost of running the businessat this time." This list included such items as wages, over-time, premium pay, rest periods, washup periods, report-in pay, call-in pay, holidays, sick leave, funeral leave, jurypay, voting leave, and vacations. In support of its posi-tion, Respondent's argument was set forth in part as fol-lows:1.The company uses its best business judgment inmaking its decision as to whether or not to increaseits costs. If a collective bargaining contract were en-tered into, it would bind the company to pay certainwages and benefits to the employees for a period oftime in the future regardless of the conditions ....Before the advent of the union, it has alwaysretained the right to adjust the wages and benefitsbased on the economic conditions of the business.We do not believe it is sound business judgment toeven contract to pay existing wages and benefits fora period of time in the future; but because the lawrequires this, we will agree to do so. However, thelaw does not require us to agree to pay increasedwages and benefits for a period of time in the future;and based on the uncertainties of the future andspecifically the economic uncertainties of the future,we at this time do not think it is sound businessjudgment to contract for increased costs for an ex-tended period of time for a period of time in the fu-ture.A decision to do so would be an unwise busi-ness decision.2.The company believes it is paying a fair wage andgiving the employees fair benefits. However, theunion has asked that the company increase the wagesand benefits. The company does not want to do thisbecause this increase is money that the companywants to keep for itself.Backinger objected to the fact that Respondent'sgrievance procedure did not include the Union or a unionrepresentative.At the next meeting, held on March 16,1967, Respondent submitted a new counterproposal ongrievanceswhich added that a representative of theUnion may be present at any meeting held for the purposeof adjusting grievances.On March 9, 1967, Respondent posted a notice to em-ployees announcing a reduction in hours to 40 hours perweek, effective March 13, 1967.The next meeting was held on March 16, 1967. At thismeetingRespondent submitted additional contractproposals. One was on expiration date of contract andprovided for the termination of the contract at the end of1year following the date of the signatures of the parties.Another proposal provided that the Company shall havethe unlimited right to contract out any of its work. Alsoat this meeting the Company submitted a written state-ment of its position on a checkoff clause. One of thereasons given by the Company for its position is set forthas follows:1.The company does not want to know eitherwho is in the union or who is not in the union. A com-mon practice of this union is to file charges with theLabor Board charging the company with discrimina-tion because of union membership as is demon-strated by the charge on file at this time. One of thebest defenses against this charge is for the companyto not know either who is in the union or who is notin the union. If the checkoff provision were made apart of the contract, the company would certainlyknow who is in the union.Also in the Company's statement of position oncheckoff it set forth that the Company deducts insurancepremiums from employee wages, contributions to theUnited Fund, and uniform rental charges. It explains thatthe Company makes these deductions because "it has areal and direct interest" in these matters. "The companydoes not believe that it has the same real and direct in-terest in the union that it has in the case of the otherdeductions."Also Respondent explains that since acheckoff would be valid and binding for a period of 1 yearor the period of the collective-bargaining agreement, theCompany does not wish to make a contract abridging therights of the employees to get out of the Union when theysee fit to do so.The next meeting was held on March 30. At this meet-ing further negotiationswere held on Respondent'sproposals, and Backinger testified that agreement wasreached on some of the items, particularly on some of thegrounds for discharge. On the management-rights clauseBackinger proposed that the Union agree to Respond-ent's section 1 of this clause and Respondent agree tothe Union's section 2 of this clause. Bennett stated thatRespondent only wanted tentative agreements. Backingerstated that he wanted firm agreements on the mattersagreed to. Bennett explained that Respondent wanted atotal contract and did not want to be held to its agreementon some items if agreement could not be reached on atotal contract.The next and last meeting prior to the hearing hereinwas held on April 24, 1967. At this meeting Respondentsubmitted proposals concerning bulletin boards, safetyand health, wages, seniority, and management rights, anda statement of position on arbitration. The proposals onwages, seniority, and management rights contained somechanges or concessions from prior proposals. Themanagement-rights clause no longer included as an ap-pendix the list of grounds for discharge, and the languageof the clause was revised; the seniority clause was revisedto give some recognition to tenure of service and togovern selection for work assignment where qualifica-tions are equal. In its initial proposal, Respondent did notrecognize seniority as a criteria for assignment of work. K-D MANUFACTURING COMPANYIn its wage proposal Respondent included some languagefrom the Union's proposal on temporary assignment ofemployees (article XV, section 3) - that an employeetemporarily assigned to a position or classification whichhas a pay rate higher than his current pay rate shallreceive the higher pay rate, and, in the event an employeeis temporarily assigned to a lower classification with alower pay rate, his rate shall not be cut unless his classifi-cation is changed to that having the lower rate. Also inthis proposal Respondent set forth that an employee willreceive a 5-cent-per-hour wage increase at the end ofeach 6 months until he is 10 cents below the maximumrate in his classification. Thereafter he will receive a wageincrease to the top rate when, in the judgment of the Com-pany, his work performance merits the said increase.Laborers will receive an automatic wage increase of 5cents after 30 days and another 5-cent wage increase after60 days.G. ConclusionsAs Attorney Price pointed out to employees onNovember 16, 1966, the Act sets forth specific require-ments of an employer for good-faith bargaining and setsforth certain acts that are not required of him. The Actrequires an employer to (1) meet at reasonable times, (2)confer in good faith with respect to wages, hours, or otherterms and conditions of employment, and (3) execute awritten contract incorporating any agreement reached ifrequested. He is not required to agree to a proposal or tomake a concession. In this case Respondent met atreasonable times, conferred with the union bargainingcommittee, made arguments in support of its positions,andmade some concessions from original positionstaken. But the principal issue is whether or not Respond-ent did so in "good faith."I am convinced that Respondent would execute a writ-ten bargaining agreement with the Union, provided itdoes not increase Respondent's costs, does not providefor arbitration or checkoff of union dues, and provided itotherwise contains Respondent's contract proposals. Ithad done so before with another union. Willingness ordesire for a bargaining agreement is one of the recognizedindicia of good-faith bargaining. But, did Respondentherein merely bargain hard and seek to have the Unionaccept its contract terms, or did it give lipservice to thespecific requirement of the Act without, in fact, bargain-ing with the "good faith" required? I am convinced andfind that Respondent has not bargained in good faith withthe Union.3 This is based on the totality of Respondent'sconduct considered in context with the indicia of bad-faith bargaining as follows: Following the certification ofthe Union in November 1966, Respondent very point-edlymade retaliations against the employees withoutadequate or plausible explanation. Respondent singledout the bargaining unit as a group to receive no Christmasgifts in December 1966, and gave gifts to all other em-ployees. Employees' request for a change in workinghours on Friday, December 23, 1966, was brusquely de-nied on the grounds that "such a change in response tothe request of the employees would be a violation of thelaw." In. January 1967, Respondent changed its methodof taking annual inventory with the result that many em-63ployees lost worktime, and no reason for the change waspresented. On Jnanuary 9, 1967, the weekly hours of theemployees was reduced by 8 and again on March 13,1967, they were further reduced by 10, thereby eliminat-ing a total of 18 overtime hours per week without makingany reparation or consideration for the significant drop inearnings this occasioned. Respondent rejected a counter-proposal by the Union that the workweek of 40 hours becondensed to 4 days - the employees had been working40 hours in 4 days; and, in fact, Respondent made a con-tract proposal that "accepting employment from otherconcerns for shifts other than the one working for thecompany" would be grounds for discharge.On November 16, 1966, Respondent made it quiteclear to the employees that negotiations would be futileif they expected to get anythingby having the Union astheirbargaining representative.During negotiationsRespondent itemized the cost provisions in the Union'scontract proposal and rejected them as a category statingthat:We do not believe it is sound business judgment toeven contract to pay existing wages and benefits fora period of time in the future; but because the lawrequires this, we will agree to do so. However, thelaw does not require us to agree to pay increasedwages .... However, the union has asked that thecompany increase the wages and benefits. The com-pany does not want to do this because this increaseismoney that the company wants to keep for itself.Respondent is taking an adamant position on cost itemson the contention that "the law does not require" themaking of a concession. Respondent is not approachingcontract negotiations with a free and open mind. Em-ployees were told at the outset that Respondent "does nothave to agree to change its operations or give the em-ployees anything just because they have a Union speak-ing for them," and that Respondent would do no morethan the law requires. Respondent is overlooking the"good-faith" requirement in Section 8(d) of the Act andRespondent is using the other provisions of this sectionof the Act as limitations on the extent of its collective bar-gaining, and in so doing Respondent is not bargainingwith the Union in good faith.Respondent does not state to employees that negotia-tions would be futile - that is, that no agreement would beor could be reached; he stated to them on November 16,1966, that, if they expected to gain anything through theUnion, negotiations would in that respect be futile.Respondent's announcement to employees of a precon-ceived adamant position against giving anything to theemployees through the Union constitutes a violation ofSection 8(a)(1) of the Act, and is an indicia of Respond-ent's bad faith in collective bargaining.In February 1967, Respondent was required to raise itsminimum wage rate to $1.40 per hour. This required achange in the beginning wage rate for laborers, butRespondent used this requirement as a means of increas-ing wages of all employees 10 cents per hour, therebygranting a wage increase without utilizing the collective-bargaining process, and by a means calculated to deny tothe Union any credit for the increase.All negotiations have been conducted with AttorneyNorman Bennett as the sole representative of Respond-3Stark Ceramics,Inc.,155 NLRB 1258, enfd. 375 F.2d 202(C.A 6);Roy E.Hanson,Jr,Mfg,137 NLRB 251 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDent.However skilled he may be in the profession of lawand the phraseology of legal documents,his knowledge ofthe problems at Respondent's plant is secondhand.Respondent refused to discuss with the Union itsfailure to give Christmas gifts in December 1966. I rejectits contentionthat the failure to give gifts in 1966 was inaccordance with company policy and that such gifts werenot a condition of employment.4 Furthermore, I find thatsuch denial of Christmas gifts in 1966 also constitutes a'discrimination against the employees in the bargainingunit because of their union activities,and constitues aviolation of Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.K-D Manufacturing Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.AlliedIndustrialWorkers of America,AFL-CIO,Local No. 487,is a labor organization within the meaningof Section2(5) of the Act.3.Allproduction and maintenance employees atRespondent'sWaco,Texas,plant, including shipping andreceiving employees,but excluding office clerical em-ployees,draftsmen,professional employees,guards, andsupervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.At alltimes since November17, 1966, the Unionhas been the execlusive representative of all employeesof Respondent in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By announcing a no-solicitation rule prohibiting sol-icitation on employee time on company property, and bythreatening employees with discharge for violation of saidrule, as described in section III, C,Respondent has en-gaged in an unfair labor practice in violation of Section8(a)(1) of the Act.6.By threatening employees that Respondent wouldgive them nothing through the Union as their bargainingrepresentative,Respondent has engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act.7.By discriminatorily denying Christmas gifts to em-ployees in the appropriate unit and by making a change inits policy on Christmas gifts in December 1966, and byfailing and refusing to notify and discuss this matter withthe Union, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and (5) ofthe Act.8.By refusing to bargain collectively in good faith withtheUnion,as described in section III, E,F, and G,Respondent has thereby engaged in an unfair labor prac-tice in violation of Section 8(a)(5) and(1) of the Act.9.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom, and that it take certain affirmative ac-tion as provided in the Recommended Order below,which I find necessary to remedy and to remove the ef-fects of the unfair labor practices and to effectuate thepoliciesof the Act.Having found that Respondent discriminatorily deniedChristmas gifts to all employees in the appropriate unit inDecember 1966, I shall recommend that Respondentmake each employee who was on the payroll onDecember 24, 1966, whole for loss of earnings sufferedby reason of this discrimination against them, by payingto each of them a sum of money equal to that whichRespondent would normally have spent on each Christ-mas gift, together with interest thereon at the rate of 6percent per annum as prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.On the matter of the reduction in hours per week from58 to 40, there is no allegation nor proof that this was dis-criminatorily motivated rather than based on economicconsiderations;Respondent advised the Union in ad-vance about the reductions in hours and the parties con-ferred and bargained on the matters. Although I havefound that Respondent has not bargained with the Unionin good faith, I do not believe that under the circum-stances herein a remedy providing for the return to thestatus quo anteon hours, that is a return to 58 hours perweek, would be appropriate.RECOMMENDED ORDERUpon the basis of the foregoing findingsof fact, conclu-sionsof law,and the entire record, and pursuant to Sec-tion 10(c) of the Act,I hereby recommend that Respond-ent,K-D ManufacturingCompany,itsofficers, agents,successors, and assigns,shall:1.Ceaseand desist from:(a)Announcing or promulgating a no-solicitation rulewhich prohibits union solicitation on employee time andon companyproperty,and threatening discharge forunion solicitation in violation of said rule.(b)Threatening employees that they would getnothing through the Union as their bargaining representa-tive.(c)DiscouragingmembershipinAlliedIndustrialWorkersof America, AFL-CIO, Local No. 487, or anyother labor organization, by denying Christmas gifts toemployeesor byotherwise discriminating against em-ployees in regard to their hire and tenure of employmentor any term or condition of employment."The Beacon Journal PublishingCompany,164 NLRB 734,65 LRRM1126;N.L.R.B. v. ExchangeParts Co., et al.,339 F.2d 829 (C.A. 5). K-D MANUFACTURING COMPANY(d)Making changes in its policy on Christmas giftswithout first notifying and bargaining with the Union onsaid matter, or otherwise refusing to bargain collectivelywith said Union as the exclusive bargaining representa-tiveof its employees in the following described ap-propriate unit:All production and maintenance employees atRespondent's Waco, Texas, plant, including shippingand receiving employees, but excluding office cleri-cal employees, draftsmen, professional employees,guards, and supervisors as defined in the Act.(e)In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist theabove-named Union or any other labor organization oftheir choice, and to engage in any other concerted activi-ties for the purpose of collective bargaining or other mu-tual aid or protection as guaranteed by Section 7 of theAct, or to refrain from any or all of such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with Allied In-dustrialWorkers of America, AFL-CIO, Local No. 487,as the exclusive bargaining representative of all em-ployees in the above-described bargaining unit, and, if anunderstanding is reached, embody such understanding ina signed agreement.(b)Make whole all employees in the appropriate bar-gaining unit who were on the payroll on December 24,1966, for loss of earnings, in the form of Christmas gifts,that they suffered as a result of the discrimination againstthem, in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary or useful in computing the amount ofearnings lost by each employee.(d)Post at its plant in Waco, Texas, copies of the at-tached noticemarked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 16, in5 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 16, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "65writing, within 20 days from the date of receipt of thisDecision, what steps Respondent has taken to complyherewith.6APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT announce or promulgate a ruleprohibiting union solicitation on employee time oncompany property, and we will not threatendischarge or other disciplinary action for engaging inunion solicitation on employee time on company pro-perty.WE WILL NOT discourage membership in AlliedIndustrialWorkers of America, AFL-CIO, LocalNo. 487, or any other labor organization of our em-ployees, by denying Christmas gifts to employees orby discriminating against them in any other mannerin regard to hire or tenure of employment or otherterms and conditions of employment.WE WILL NOT threaten employees that they willget nothing through the Union as their bargainingrepresentative.WE WILL NOT make changes in our policy of givingChristmas gifts to employees without first notifyingand bargaining with the above-named Union con-cerning such matters.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor or-ganizations, to join or assist the above-named Unionor any other labor organization, to bargain collective-ly through representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, and to refrain from any and all such ac-tivities.WE WILL, upon request, bargain collectively withAllied IndustrialWorkers of America, AFL-CIO,Local No. 487, as the exclusive bargaining represent-ative of all employees in the unit described belowwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a written and signed agree-ment. The bargaining unit is:All production and maintenance employees atour Waco, Texas, plant, including shipping andreceiving employees, but excluding office cleri-calemployees, draftsmen, professional em-ployees, guards, and supervisors as defined inthe Act.WE WILL make whole all employees in the bargain-ing unit who were on the payroll on December 24,1966, for loss of earnings suffered by them by reasonof our discriminatory refusal to give Christmas giftsto said employees that year.All our employees are free to become, remain, or 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from becoming or remaining,members of theabove-named or any other labor organization.K-D MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding, Room 8A24, 819 Taylor Street, Fort Worth,Texas 76102,Telephone 334-2921.